DISMISS and Opinion Filed December 15, 2021




                                      S  In The
                              Court of Appeals
                       Fifth District of Texas at Dallas
                                 No. 05-21-00438-CV

                DUSTIN MITCHELL, Appellant
                           V.
  LACY MCCULLY, CHRIS ANDOE, JAIDA LYNCH (BURKETT), AND
            LORI MCCULLY-BUTCHER, Appellees

                On Appeal from the 471st Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 471-04001-2019

                         MEMORANDUM OPINION
           Before Chief Justice Burns, Justice Molberg, and Justice Smith
                          Opinion by Chief Justice Burns
      Appellant’s brief in this case is overdue. By postcard dated November 16,

2021, we notified appellant the time for filing his brief had expired. We directed

appellant to file a brief and an extension motion within ten days. We cautioned

appellant that failure to file his brief by that time might result in the dismissal of this

appeal without further notice. To date, appellant has not filed a brief, filed an

extension motion, or otherwise corresponded with the Court regarding the status of

this appeal.
       Accordingly, we dismiss this appeal. See TEX. R. APP. P. 38.8(a)(1);

42.3(b), (c).




                                      /Robert D. Burns, III/
                                      ROBERT D. BURNS, III
                                      CHIEF JUSTICE

210438F.P05




                                    –2–
                                  S
                            Court of Appeals
                     Fifth District of Texas at Dallas
                                 JUDGMENT

DUSTIN MITCHELL, Appellant                   On Appeal from the 471st Judicial
                                             District Court, Collin County, Texas
No. 05-21-00438-CV          V.               Trial Court Cause No. 471-04001-
                                             2019.
LACY MCCULLY, CHRIS                          Opinion delivered by Chief Justice
ANDOE, JAIDA LYNCH                           Burns. Justices Molberg and Smith
(BURKETT), AND LORI                          participating.
MCCULLY-BUTCHER, Appellees

    In accordance with this Court’s opinion of this date, the appeal is
DISMISSED.


Judgment entered December 15, 2021




                                       –3–